DETAILED ACTION

Claims 1-17 are allowed.
This office action is responsive to the response filed on 11/09/21.  As directed by the response: claims 6 and 8 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-17 are presently pending in this application.

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art does not disclose an apparatus including the claimed substrate support, a source of coherent radiation disposed on a first side of the substrate support, a detector for detecting coherent radiation from the source of coherent radiation and which is disposed on a second side of the substrate support, and a broadband amplifier disposed in an optical path on the first side of the substrate support between the source and the detector configured to receive the coherent thermal radiation from the source as recited in Claim 1.  Further, the prior art does not disclose an apparatus including the claimed substrate support, a source of coherent radiation disposed on a first side of the substrate support, a decorrelator optically coupled to the coherent radiation source along a first optical path situated on a first side of the substrate support between the source of coherent radiation and the substrate support, in which the decorrelator receives coherent radiation from the coherent radiation source and in which the decorrelator is a broadband amplifier with a gain spectrum that includes the frequency of the radiation emitted by the coherent radiation source, and a detector optically coupled to the decorrelaator along a second optical path on a second side of the substrate support and positioned such that the radiation leaving the decorrelator passes the substrate support before reaching the detector as recited in claim 21. 
The closest prior art references of record are Timans (US 2003/0236642) and Lee (US 7,628,531). While Timans does disclose a system and process for calibrating pyrometers in thermal processing chambers including a calibrating light source 23 on a first side of a substrate holder 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761